

116 HR 6710 IH: Clarifying Easement Requirements for Existing Projects Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6710IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Crist (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify certain requirements of the Corps of Engineers relating to periodic nourishment of private beaches, and for other purposes.1.Short titleThis Act may be cited as the Clarifying Easement Requirements for Existing Projects Act. 2.Easement Requirements for Existing Projects(a)For purposes of sections 103(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(d)) and an Act of July 28, 1956 (33 U.S.C. 426e(d)), the Secretary shall consider a privately owned shore to be subject to public use if such shore is subject to public use from the low-water line landward to the line of permanent vegetation or to the place where there is marked change in material or physiographic form, excepting and excluding any dune areas to which access is prohibited by local or State law.(b)Notwithstanding that sections 103(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(d)) and an Act of July 28, 1956 (33 U.S.C. 426e(d)), condition Federal financial participation in projects benefiting privately owned beaches on public use of such beaches, the Secretary shall not require a non-Federal interest to acquire additional rights after the date of enactment of this Act to permit public use of any privately owned beach, and Federal financial participation in beach nourishment, if, prior to the date of enactment of this Act, the Secretary periodically nourished such beach as part of an authorized and constructed coastal storm risk management project without requiring the non-Federal interest to fund all costs associated with nourishing any part or parcel of such beach that was not subject to public use in accordance with the standard described in subsection (a).(c)In the case of any privately owned beach described in subsection (b), the Secretary shall permit the non-Federal interest, in lieu of acquiring permanent easements over such beach, to obtain rights-of-entry to such beach from each private landowner prior to any scheduled activity for periodic nourishment, operation and maintenance, or emergency repair and restoration that requires use of private property.(d)In the case of any privately owned beach described in subsections (a) or (b), the Secretary is authorized to permit the non-Federal interest to release permanent easements or other rights, including the right of public access, acquired from private owners prior to the date of enactment of this Act if the Secretary determines that release of such easements is advisable to foster equal treatment of similarly situated private landowners.(e)Nothing in this section affects easements or other property interests required by the Secretary to provide perpendicular public access to the beach for any coastal storm risk management project.